NOTE: This order is nonprecedential.


  mniteb ~tate% DAVIS v. DVA                                                2


      IT IS ORDERED THAT:

      (1) The motion is granted. The appeal is dismissed.

      (2) All other pending motions are moot.



                                    FOR THE COURT

      MAR 11 2011                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
                                                                  FILED
                                                       u.s. COURT OF APPEALS FOIl
                                                            THE FEDERAL CIRCUIT
cc: Harold V. Davis
    Renee Gerber, Esq.                                          MAR 11 lOll
s23                                                              JANtWRBAty
                                                                   CLEII<
Issued As A Mandate:        MAR 11 2011